Exhibit 99.1 Sunoco LP Announces 2Q 2015 Financial and Operating Results and 9th Consecutive Distribution Increase • Distribution increased 7.5% versus 1Q 2015, 33.4% versus 2Q 2014 levels • Acquisition of Susser Holdings in 3Q to increase Partnership’s exposure to high-growth retail markets Conference Call Scheduled for 9 a.m. CT (10:00 a.m. ET) on Thursday, August 6 HOUSTON, August 5, 2015 - Sunoco LP (NYSE: SUN) today announced financial and operating results for the three months ended June 30, 2015 and provided an update on recent developments.
